MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 FILED
court except for the purpose of establishing                         Aug 29 2019, 7:29 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                         CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Roberta L. Renbarger                                     MOTHER
Fort Wayne, Indiana                                      Donald J. Frew
                                                         Fort Wayne, Indiana
                                                         ATTORNEY FOR APPELLEE
                                                         FATHER
                                                         Nicholas A. Adams
                                                         Fort Wayne, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         August 29, 2019
of the Parent–Child Relationship                         Court of Appeals Case No.
of A.M. and A.N.M. (Minor                                19A-JT-605
Children),                                               Appeal from the Allen Superior
Roberta L. Renbarger (Guardian                           Court
Ad Litem),                                               The Honorable Charles F. Pratt,
                                                         Judge
Appellant-Petitioner,
                                                         Trial Court Cause Nos.
        v.                                               02D08-1802-JT-35
                                                         02D08-1802-JT-36
A.Y.M. (Mother), and


Court of Appeals of Indiana | Memorandum Decision 19A-JT-605| August 29, 2019                 Page 1 of 9
      A.M.M. (Father),
      Appellees-Respondents.




      Bradford, Judge.



                                          Case Summary
[1]   A.Y.M. (“Mother”) and A.M.M. (“Father) are the biological parents of A.M.

      (born September 3, 2014) and A.N.M. (born September 18, 2015), (collectively

      “the Children”). In March of 2015, A.M. was adjudicated to be a child in need

      of services (“CHINS”). In August of 2016, A.N.M. was adjudicated to be a

      CHINS. In February of 2018, the Department of Child Services (“DCS”)

      petitioned for the termination of Mother’s and Father’s parental rights to the

      Children. On February 13, 2019, the juvenile court denied DCS’s petition.

      Guardian ad Litem Roberta Renbarger (“GAL Renbarger”) contends that the

      juvenile court’s denial of DCS’s termination petition was clearly erroneous.

      Because we disagree, we affirm.



                            Facts and Procedural History
[2]   Mother and Father (collectively “Parents”) are the biological parents of the

      Children. On March 3, 2015, the juvenile court adjudicated A.M. to be a

      CHINS, and on August 1, 2016, it adjudicated A.N.M. to be a CHINS. The

      Children were eventually placed into foster care. The juvenile court ordered
      Court of Appeals of Indiana | Memorandum Decision 19A-JT-605| August 29, 2019   Page 2 of 9
      Parents to complete services outlined in a parent participation plan (“PPP”).

      Mother’s PPP required her to, inter alia, maintain safe and appropriate housing,

      cooperate with DCS, submit to a diagnostic assessment, enroll in individual

      and family counseling, enroll in home-based services, complete parenting

      instruction, take any prescribed medication, and visit with Children. Father’s

      PPP required him to, inter alia, abide by the terms of his probation, maintain

      safe and appropriate housing, cooperate with DCS, submit to a diagnostic

      assessment, enroll in individual and family counseling, enroll in home-based

      services, complete parenting instruction, complete a psychological and

      psychiatric evaluation, and visit with Children.


[3]   Over the next several years, Parents failed to complete certain services and, as a

      result, the juvenile court modified the permanency plans from reunification to

      termination of parental rights. On February 27, 2018, DCS petitioned for the

      termination of both Father’s and Mother’s parental rights to the Children. On

      August 7, August 22, August 28, September 17, and November 14, 2018, the

      juvenile court held a factfinding hearing regarding the termination petition. The

      juvenile court found the following:


              20. Daniel Born of the Bowen Center testified that [Father]
              completed a psychological evaluation, which by the Center’s
              protocol was a parenting assessment. He was deemed to be at a
              parenting Risk Level I. He was referred to home based services
              and dialectical behavioral therapy (DBT). [Father] did not
              complete his home based services at the Bowen Center. He did
              attend some individual therapeutic sessions, however. Although
              [Father] was characterized as being noncompliant, he was
              successfully discharged in May, 2016. From the testimony of his
      Court of Appeals of Indiana | Memorandum Decision 19A-JT-605| August 29, 2019   Page 3 of 9
        Bowen Center therapist, Marla Vandergrift, [Father] completed
        his individual therapy. She does not believe him to have any
        mental health issues.


        21. The parents participated in home based services with Tracy
        Pierce of SCAN, Inc. From her testimony the Court finds that
        [Father] completed his parenting instruction. He has secured
        employment and housing.


        22. [Father] lives in South Whitely, Indiana with his girlfriend
        and their children, a three year old and a six month old.


        23. He did not visit the children in this case between August,
        2017 and November 12, 2018. Weekly visits have since been
        scheduled.


        24. [Mother] completed the first phase of a psychological
        evaluation with Dr. David Lombard. He concluded that her
        responses were overly defensive and, without further testing,
        could not conclude a final diagnosis. [Mother] did not return for
        the second evaluation. He therefore provisionally diagnosed
        [Mother] as suffering from major depression disorder, Attention
        Deficit Disorder, and as a victim of domestic violence and sexual
        assault. He also noted in his report a rule out diagnosis for
        personality disorder and bipolar disorder (State’s Exhibit 5).


        25. According to the testimony of Wendy Gaseiger, a skills coach
        with the Bowen Center, the Court finds that [Mother] has not
        shown progress in her visits from that which was observed in
        September 2017. [Mother], on occasion, concludes the visits
        before the scheduled time. She struggles to divide her attention
        between the children and does not follow through with
        discipline.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-605| August 29, 2019   Page 4 of 9
        26. In October 2017, [Mother] was referred for home based
        services at SCAN, Inc. From the testimony of Shelby Knepper-
        Seidel, a former home based case worker with SCAN, the Court
        finds that [Mother] participated in a parenting education program
        and was making progress toward her goals. [Mother] worked in
        multiple jobs to supplement her income. The case worker
        testified that she was told that she was “too much of a
        cheerleader” for the mother and was directed to re-write her case
        notes. Nicole Houston, a subsequent home based case manager,
        testified that [Mother] was not making progress and her services
        had been on hold since June 2018.


        27. From the testimony of Jason Cook, a clinical psychologist
        with Park Center, Inc. the Court finds that [Mother] enrolled in
        and attended dialectical behavioral therapy. She was consistent
        in her attendance. She was interactive and appropriate in her
        interactions in the group segment of the treatment. [Mother]
        completed all of the treatment cycles except the integration of
        skills portion. Respondent’s Exhibit (AA) reflects a report to
        [DCS] that [Mother] completed the “DBT skills training group”.
        To his knowledge she did not complete the advance therapy
        section he recommended. He noted that [Mother] received some
        benefit from the services but did not believe she had integrated
        the skills she learned.


        28. [Mother] has secured housing with her mother. Her mother is
        quadriplegic. [Mother] provides for her daily care.


        29. [Mother] is employed.


Appellant’s App. Vol. II pp. 53–54. GAL Renbarger testified that she believed it

was in the Children’s best interests that Mother’s and Father’s parental rights be

terminated. On February 13, 2019, the juvenile court denied the petition to

terminate Mother’s and Father’s parental rights, concluding that DCS failed to
Court of Appeals of Indiana | Memorandum Decision 19A-JT-605| August 29, 2019   Page 5 of 9
      prove by clear and convincing evidence that there was a reasonable probability

      that the conditions that resulted in the Children’s removal or the reasons for

      placement outside of Parents’ home would not be remedied.



                                 Discussion and Decision
[4]   The Fourteenth Amendment to the United States Constitution protects the

      traditional right of parents to establish a home and raise their children. Bester v.

      Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). The

      parent–child relationship is “one of the most valued relationships in our

      culture.” Neal v. DeKalb Cty. Div. of Family & Children, 796 N.E.2d 280, 286 (Ind.

      2003) (internal citations omitted). Parental rights, however, are not absolute

      and must be subordinated to the child’s interests when determining the proper

      disposition of a petition to terminate the parent–child relationship. Bester, 839
N.E.2d at 147. Therefore, when parents are unwilling or unable to fulfill their

      parental responsibilities their rights may be terminated. Id.


[5]   In reviewing the termination of parental rights on appeal, we neither reweigh

      the evidence nor judge the credibility of witnesses. Doe v. Daviess Cty. Div. of

      Children & Family Servs., 669 N.E.2d 192, 194 (Ind. Ct. App. 1996), trans. denied.

      We consider only the evidence and reasonable inferences therefrom which are

      most favorable to the juvenile court’s judgment. Id. Where, as here, a juvenile

      court has entered findings of facts and conclusions of law, our standard of

      review is two-tiered. Id. First, we determine whether the evidence supports the

      factual findings, and second, whether the factual findings support the judgment.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-605| August 29, 2019   Page 6 of 9
      Id. The juvenile court’s findings and judgment will only be set aside if found to

      be clearly erroneous. Id. A finding is clearly erroneous if no facts or inferences

      drawn therefrom support it. In re R.J., 829 N.E.2d 1032, 1035 (Ind. Ct. App.

      2005). “A judgment is clearly erroneous if the findings do not support the

      juvenile court’s conclusions or the conclusions do not support the judgment.”

      Id.


[6]   Indiana Code section 31-35-2-4(b) dictates what DCS is required to establish to

      support a termination of parental rights. Of relevance to this case, DCS was

      required to establish by clear and convincing evidence


                       (B) that one (1) of the following is true:

                               (i) There is a reasonable probability that the
                               conditions that resulted in the child’s removal or the
                               reasons for placement outside the home of the
                               parents will not be remedied.

                               (ii) There is a reasonable probability that the
                               continuation of the parent-child relationship poses a
                               threat to the well-being of the child.


      Ind. Code § 31-35-2-4(b)(2). In challenging the juvenile court’s denial of the

      termination petition, GAL Renbarger contends that the juvenile court

      erroneously concluded that DCS failed to establish that there was a reasonable




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-605| August 29, 2019     Page 7 of 9
      probability that the conditions that resulted in the Children’s removal or the

      reasons for placement outside of Parents’ home will not be remedied.1


[7]            In determining whether the conditions that resulted in the
               child[ren]’s removal … will not be remedied, we engage in a two-
               step analysis[.] First, we identify the conditions that led to
               removal; and second, we determine whether there is a reasonable
               probability that those conditions will not be remedied. In the
               second step, the trial court must judge a parent’s fitness as of the
               time of the termination proceeding, taking into consideration
               evidence of changed conditions—balancing a parent’s recent
               improvements against habitual pattern[s] of conduct to determine
               whether there is a substantial probability of future neglect or
               deprivation. We entrust that delicate balance to the trial court,
               which has discretion to weigh a parent’s prior history more
               heavily than efforts made only shortly before termination.
               Requiring trial courts to give due regard to changed conditions
               does not preclude them from finding that parents’ past behavior
               is the best predictor of their future behavior.


      In re E.M., 4 N.E.3d 636, 642–43 (Ind. 2014) (internal citations, quotations, and

      footnote omitted, first and third set of brackets in original, second set added).


[8]   Here, the conditions that led to the Children’s removal were allegations of

      abuse and/or neglect. GAL Renbarger contends, specifically, that Parents’

      partial completion of some ordered services and failure to visit the Children for

      extended periods of time demonstrates that the juvenile court erred in




      1
       GAL Renbarger does not challenge the juvenile court’s conclusion that DCS failed to establish that there is
      a reasonable probability that the continuation of the parent–child relationship poses a threat to the well-being
      of the Children.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-605| August 29, 2019                        Page 8 of 9
      concluding that there was not sufficient evidence to establish that the conditions

      that led to the Children’s removal would not be remedied. GAL Renbarger’s

      contention is merely an invitation to reweigh the evidence and judge witness

      credibility, which we will not do. See Doe, 669 N.E.2d at 194. Moreover, it is

      not as though the juvenile court’s determination is unsupported by evidence in

      the record. While the juvenile court found that Parents had not completed all of

      the ordered services, it did find that Parents completed or made progress

      towards completing services. It also found that Parents were employed,

      maintained housing, and that Father had resumed scheduled visitation with the

      Children. That said, we conclude that GAL Renbarger has failed to establish

      that the juvenile court’s denial of DCS’s termination petition was clearly

      erroneous.


[9]   The judgment of the juvenile court is affirmed.


      Vaidik, C.J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-605| August 29, 2019   Page 9 of 9